Citation Nr: 1801343	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  11-17 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Unites States Marine Corps from January 2006 to January 2010. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously remanded by the Board in February 2016 and June 2017 for additional development. 

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran's claim was previously remanded by the Board in February 2016 and June 2017.  In its most recent remand, the Board directed VA to obtain all outstanding Service Treatment Records (STRs) for the Veteran, specifically, her DD-214.  Furthermore, the Board directed VA to obtain all her VA treatment records and provide her with a new VA examination.  VA has a duty to substantially comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Here, VA failed to comply with the remand directives by not obtaining the outstanding records to the Veteran's file and not providing the Veteran with a new examination.  Therefore, the Board finds another remand is necessary.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding service treatment records.  All records and responses should be associated with the claims file.  If no such records exist, this should be documented and the Veteran and her representative should be notified.
2.  Obtain and associate with the claims file the Veteran's DD-214.  Obtain any outstanding VA treatment record and associate them with the claims file.  If it is not available, this should be documented and the Veteran and her representative should be notified.  

3.  Obtain and associate with the file the now-revoked VA 21-22 appointing the North Carolina Division of Veterans Affairs as the Veteran's representative.  If it is not available, this should be documented and the Veteran and her representative should be notified.  

4.  Then forward the Veteran's claims file to the VA examiner who provided the April 2016 VA examination for an addendum opinion, or if he is unavailable, from another suitably qualified clinician. 

a.  Clarify the Veteran's currently diagnosed low back disabilities.  

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i.  November 2009 pre-discharge VA examination x-ray report indicating mild rotoscoliosis 

ii.  May 2015 private chiropractic treatment record diagnosis subluxation of the spine

iii.  Veteran's September 2016 statement that her service duties as a 7-ton driver caused her to have a bad back in service and that an in-service MVA made it worse

iv.  Veteran's statement that she adjusts her walk on account of the pain in her knees

c.  For any low back disability diagnosed other than rotoscoliosis, the examiner must provide opinions as to the following:  

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability began during service, is related to an incident of service, or if arthritis is diagnosed, began within one year after discharge. 

ii.  Whether it is at least as likely as not that the Veteran's low back disability was proximately due to or the result of her service-connected left ankle and knee disabilities.  

iii. Whether it is at least as likely as not that the Veteran's low back disability was aggravated beyond its natural progression by her service-connected left ankle and knee disabilities. 

d. With regard to rotoscoliosis, the examiner must provide opinions as to the following:

i. Whether it is a congenital defect, a congenital disease, or neither.  (A defect is a condition that can neither improve nor worsen.  A congenital disease, for VA purposes, is a congenital condition that is subject to improvement and/or worsening).  

ii. If it is a congenital defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active duty that resulted in additional disability of the back. 

iii.  If it is a congenital disease, determine whether there is clear and unmistakable evidence that it existed prior to service.  If so, the examiner must then address whether there is clear and unmistakable evidence that it did not worsen beyond its normal progression during service.  

The examiner is advised that the evidentiary standard for whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

iv.  If rotoscoliosis is found to be neither a congenital defect nor disease, determine whether it is at least as likely as not that it first began during or is otherwise related to service.  

4.  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






